Citation Nr: 1506577	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO. 09-44 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserve and had verified active duty from January 9 to July 2, 1986 and from August 17 to September 16, 1990. He also served in the Air Force-Air National Guard and had verified active duty from August 1 to October 5, 2006 and from July 3 to 21, 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the issues on appeal for additional development in September 2012. The requested examination having been obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2012. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a myocardial infarction has been raised by the record in a December 2011 statement and was referred by the Board in its September 2012 decision. However, there is no evidence the action has been taken on the claim. Therefore, the Board does not have jurisdiction over it, and it is re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

Bilateral carpal tunnel syndrome is shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

The medical evidence of record, specifically a November 2008 nerve conduction study, reflects a current diagnosis of bilateral carpal tunnel syndrome, and thus a current disability has been shown. Further, the evidence also shows that in his October 2006 post-deployment health assessment the Veteran reported that he developed tingling and numbness in his hands and feet. This corroborates the Veteran's July 2012 testimony that while deployed in Southwest Asia from August to October 2006 he developed tingling, numbness, and other symptoms in his hands. Therefore, an in-service event, injury or disease has been shown.

Finally, the Veteran has asserted that his symptoms have been persistent since his 2006 deployment. While the Veteran is not competent to opine as to the presence of a causal nexus between the in-service injury and his current disability, he is competent to testify to the presence of persistent lay observable symptoms, such as tingling and numbness. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). There is no evidence indicating that the Veteran's statements concerning persistent numbness and tingling since his 2006 deployment are not credible, and therefore they are entitled to probative weight.

Turning to the medical evidence, a VA examination was provided in October 2012. There, the examiner stated that it was less likely than not that the Veteran's bilateral carpal tunnel syndrome was related to his active duty service as there was no medical evidence in the service treatment records showing a diagnosis of bilateral carpal tunnel syndrome. However, a medical opinion based on the absence of documentation in the record and that does not take into account the Veteran's account of symptoms is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). Further, there is medical evidence of tingling and numbness in the Veteran's hands in the form of the October 2006 post-deployment health assessment, which are symptoms associated with carpal tunnel syndrome. Thus, the opinion is also based on an inaccurate factual premise and has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). No other nexus opinions are of record.

Treatment records associated with the claims file prior to the October 2006 post-deployment health assessment are silent for a diagnosis of carpal tunnel syndrome or any complaints of symptoms related thereto, which corroborates the Veteran's statements that he developed symptoms during his 2006 deployment. Treatment records from October 2006 forward reflect continued treatment for bilateral carpal tunnel syndrome. In a November 2007 VA examination the Veteran reported numbness and tingling in his hands bilaterally for approximately two years, and reiterated that time frame in a November 2008 private treatment record. These timespans would coincide with the Veteran's 2006 deployment, and therefore also corroborate his account. Finally, the October 2012 VA examiner linked the Veteran's bilateral carpal tunnel syndrome with the repetitive motion tasks associated with working as a mechanic, which was the Veteran's occupational specialty during his deployment in 2006. This implies a link between the Veteran's military occupational specialty and his current disability.

As are no probative medical opinions of record, and the other lay and medical evidence of record shows consistent complaints of carpal tunnel symptomatology since an in-service complaint as well as a link between the Veteran's military occupational specialty and his current disability, the Board finds that the evidence is at least in equipoise concerning a causal nexus between the in-service event, injury or disease and the Veteran's current disability. 38 C.F.R. § 3.102. Therefore, the third element of service connection has been met. As all three elements of service connection have been met, the Board finds that service connection for bilateral carpal tunnel syndrome is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


